Citation Nr: 1543157	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  09-02 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to a rating in excess of 10 percent for postoperative residuals of prostate cancer for the period prior to May 3, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to January 1971.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  

Initially, this matter was before the Board on appeal from a February 2008 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for postoperative residuals of prostate cancer, with residual scar, rated ) percent effective April 11, 2007.  In May 2011, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In July 2011 the Board remanded this case for additional development.  A March 2012 rating decision assigned "staged" increased rating ratings for the prostate cancer of 10 percent prior to July 7, 2011, 40 percent from that date, and 20 percent from January 17, 2012.

A May 2014 Board decision assigned a 40 percent (but no higher) increased rating from [the earlier effective date of] May 3, 2011 and continued the 20 percent rating from January 17, 2012.  [The May 2014 Board decision also denied an increased rating for bilateral hearing loss.]  The Veteran appealed part of the May 2014 Board decision to the Court, resulting in a January 2015 Joint Motion for Remand (Joint Motion) by the parties.  By a January 2015 Order, the Court remanded the matter for compliance with the instructions in the Joint Motion.  The January 2015 Joint Motion clearly identifies the portion of the May 2014 Board decision that has been vacated by the action of the Court; it explains that only that portion of the "decision that denied Appellant's claim for entitlement to an increased rating for postoperative residuals of prostate cancer, in excess of 10% prior to May 3, 2011" was to be vacated, and notes that the portion of the Board's decision that awarded a benefit to the Veteran was not to be disturbed.  The Joint Motion further explains that the Veteran is "not pursuing" any other claim associated with the May 2014 Board decision.

In February 2015, the Board remanded this matter for development to ensure compliance with the directives of the Joint Motion.
FINDINGS OF FACT

1.  Prior to October 5, 2010 the Veteran's postoperative residuals of prostate cancer were not shown to be manifested by urinary frequency with daytime voiding interval between 1 and 2 hours (or less), awakening to void 3 to 4 times (or more) per night, or urine leakage requiring the wearing of absorbent materials.

2.  From October 5, 2010 to May 3, 2011, the residuals of prostate cancer are shown to have been manifested by urine leakage requiring wearing of absorbent materials that required changing 2 to 4 (but not more) times per day.


CONCLUSION OF LAW

The Veteran's postoperative prostate cancer warrants a 40 percent (but no higher) rating from (the earlier effective date of) October 5, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.115a, Code 7528 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It applies to the instant claim.

As the February 2008 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating.  Supplemental SOCs (SSOCs) in March 2012 and April 2015 readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  At the hearing before the undersigned the Veteran was advised of the criteria for a higher rating for postoperative prostate cancer.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He has had ample opportunity to respond and supplement the record, and has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran's available pertinent treatment records have been secured.  The AOJ arranged for November 2007 and January 2012 VA examinations in this matter.  The Board finds that the reports of these examinations note sufficient clinical findings and history and features (and related functional impairment) of the Veteran's prostate cancer residuals to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Joint Motion directs: "On remand, the Board should ensure that the entirety of Appellant's private treatment records from Dr. Rhodes have been associated with the claims file and/or VA's electronic files."  The Board's February 2015 remand notes that medical records from Dr. Rhodes had been recovered and were re-associated with the claims-file, but that remand was necessary to take steps to ensure that any further available pertinent private treatment records from Dr. Rhodes are secured and available for review.  Documentation in the record shows that appropriate attempts were made to obtain records from Dr. Rhodes, but were unsuccessful as Dr. Rhodes had retired from practice and the records sought are unavailable.  The Veteran was notified (including in a May 2015 letter) that VA was unable to obtain the records from Dr. Rhodes.  In a May 2015 letter, the Veteran informed VA that he had learned that Dr. Rhodes had retired, and that he had been unable to obtain any outstanding records of his treatment by Dr. Rhodes.  He was notified in July 2015 that his case was returned to the Board for appellate review, and in August 2015 his representative submitted a brief articulating the Veteran's contentions (without suggestion that any further records from Dr. Rhodes were expected).  The Board finds that there has been substantial compliance with the directives of the Board's February 2015 remand.
As discussed below, the records from Dr. Rhodes that are in the claims-file appear to be complete or nearly complete.  The determination herein is made with resolution of all reasonable doubt in the Veteran's favor and consideration of the available records of Dr. Rhodes and the Veteran's descriptions of his symptoms during the pertinent period, including as presented on January 2012 VA examination.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of the rating for postoperative residuals of prostate cancer, and that no further development of the evidentiary record in those matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains available and outstanding.  VA's duty to assist in these matters is met.

Legal Criteria, Factual Background and Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

With the initial rating assigned upon a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board notes it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Prostate cancer is rated under 38 C.F.R. § 4.115b, Code 7528 (for malignant neoplasms of the genitourinary system).  Service connection for the disease was sought (and granted effective) a number of years after the surgical treatment of the prostate cancer.  He did not have follow-up X-ray or chemotherapy or other therapeutic procedures, and has not had recurrence or metastasis.  Under these circumstances for the period on appeal, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  As renal dysfunction is not shown, the rating is based on voiding dysfunction.  [Secondary erectile dysfunction is separately compensated by an award of special monthly compensation, and is not at issue herein.]

Voiding dysfunction is rated based on urine leakage, frequency, or obstructed voiding.  The criteria for the minimum compensable (20 percent) rating for leakage requires wearing of absorbent materials that must be changed less than 2 times per day.  A 40 percent rating requires wearing of absorbent materials that must be changed 2 to 4 times per day.  A 60 percent rating requires use of an appliance or wearing of absorbent materials that must be changed more than 4 times per day.  38 C.F.R. § 4.115a.

Urinary frequency with daytime voiding interval between 2 and 3 hours, or awakening to void 2 times per night, warrants a 10 percent rating.  A 20 percent rating is warranted for urinary frequency with daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night.  A 40 percent rating is warranted for urinary frequency with daytime voiding interval less than 1 hour, or awakening to void 5 or more times per night.  38 C.F.R. § 4.115a.

A 0 percent rating is assigned for obstructed voiding where there is obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  A 10 percent rating is appropriate where there is marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating is warranted where urinary retention requires intermittent or continuous catheterization.  38 C.F.R. §  4.115a.

The issue remaining for appellate consideration in this case is the rating for the Veteran's prostate cancer resdiauls from the effective date of the award of service connection for such disability (April 11, 2007) to the currently assigned effective date for the 40 percent rating (May 3, 2011).

On November 2007 VA examination, the Veteran reported a having a robotic prostatectomy via laparoscopic surgery in 2004.  He was not on any medications at the time of the examination.  He reported occasional (once a week) stress urinary leakage.  He did not use pads or diapers.  He was able to detect an urge to urinate, but found it difficult to hold his urine.  On physical examination, he had a 4 centimeter scar in the right lower quadrant which was flat, well-healed, non-tender, non-adhering and barely visible.  Laboratory data revealed PSA less than .04 nanograms per ml.  The diagnosis was prostate cancer, status post prostatectomy, manifested by (a) residual scar; (b) urinary stress incontinence; and (c) impotence.  It was noted that the Veteran was self-employed, performed odds and ends jobs, and operated a tractor.  He had retired from the United States Postal Service in 2003.  He had not missed any significant work due to prostate cancer and it did not interfere with his work.

In his February 2008 notice of disagreement, the Veteran asserted that he met the criteria for next higher rating for prostate cancer residuals as he got up at least twice a night to urinate.  He stated that he did not require wearing of absorbent pads, but urinated involuntarily after he thought he was finished.  He also reported hesitancy, slow or weak urine stream and decreased force of stream.

At the May 3, 2011 videoconference hearing, the Veteran testified that he had urinary frequency with a daytime interval of approximately 1 to 2 hours, and got up at least 3 times a night to void.  He also reported he wears pads which he changes approximately 3 to 4 times a day.

In a July 2011 letter, Dr. Rhodes noted that the Veteran was 55 years old when he underwent a radical prostatectomy in January 2004 and had developed an overactive bladder, which was typical for his age and had caused urinary incontinence associated with his past surgical procedures.  He had to change pads 3 times daily.

On January 2012 VA examination, the Veteran reported that approximately 2 to 3 years prior he began to notice unexpected post-voiding intermittent incontinence.  On occasion after emptying his bladder, which he thought was completely emptied, he would leak enough urine to soak through his upper trousers; this might occur once a day or less and seemed random.  He used up to 3 pads per day and took prescribed medication to improved continence.  He wore a pad or liner in his underwear when he left home to avoid random episodes of wetting his clothes in social settings.  He did not use a pad at home, did not use one at night, and did not have enuresis.  He used one liner a day, which sometimes remained dry and sometimes was wet.  He saw his private doctor on a 6 to 12-month basis.  His PSAs had remained in low to undetectable levels.  He had minimal stress urinary incontinence, a minimal dribble with unexpected sneezing, but otherwise no stress urinary incontinence when lifting up to 70 pounds with his gym work or with coughing, or other straining activities.  He had no hesitancy or urgency, and there was a normal stream without spray.  He had not needed internal or external catheters or any other drainage procedures.  He had no history of urinary tract infections since his prostatectomy.

The examiner noted that the Veteran had a voiding dysfunction (post prostatectomy bladder dysfunction) that caused urine leakage and required absorbent material which must be changed fewer than 2 times per day.  He did not use an appliance.  His voiding dysfunction caused increased urinary frequency in that he had daytime voiding intervals between 2 and 3 hours; and he awoke twice during the night to void.  His voiding dysfunction did not cause signs or symptoms of obstructed voiding.  He had scars, but none were painful or unstable, or exceeded 39 square cm or 6 square inches in total area (of all related scars).  He wore a liner inside his underwear to the examination, and both the liner and underwear were dry and unspotted.  With cough and Valsalva, no spontaneous dribbling was noted.  The diagnosis was postoperative prostate cancer.  The prostate cancer did not impact on his ability to work.  He had worked with the United States Postal Service until he retired in 2003 under expected normal retirement qualifications.  Since that time he has lived and worked on a 5-acre farm and had done part-time volunteer work for a supply store.

Analysis

At the outset, the Board observes that the manifestations in the criteria for rating this disability are essentially of a type established based essentially on reports of lay observations (by the person experiencing them), e.g., voiding frequency, frequency of absorbent materials changes.  The Veteran is considered credible, and his subjective reports are accepted at face value.

Prior to May 3, 2011 (the date of the videoconference hearing before the undersigned) there was no evidence in the record (i.e., no self-report by the Veteran) of daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night.  Therefore, daytime or nighttime voiding frequency symptoms warranting the higher rating (20 percent) rating were not shown.  The Veteran had noted (in his February 2008 notice of disagreement) that he had hesitancy, slow or weak stream and a decreased force of stream; such symptoms approximated the criteria for a 10 percent rating (as assigned) based on obstructed voiding.  See 38 C.F.R. § 4.115a.  The evidence does not show he had urinary retention requiring intermittent or continuous catheterization so as to warrant a rating higher than 10 percent for obstructed voiding.

At the May 3, 2011 hearing before the undersigned, the Veteran (for the first time in the record) reported use of absorbent materials that needed to be changed 3 to 4 times a day), warranting a 40 percent rating from May 3, 2011 (based on urinary leakage).  Accordingly, a 40 percent rating was found to be warranted from that date by the Board's May 2014 decision.
The Concerns of the January 2015 Joint Motion and the Treatment Records From Dr. Rhodes

The January 2015 Joint Motion directed the Board to give particular attention to the records of the Veteran's private medical treatment from Dr. Rhodes.  The Joint Motion noted that the January 2012 VA examination report contains language that suggests "that approximately two to three years prior to the examination, i.e. from approximately 2009 or 2010, Dr. Rhodes' office notes reflected Appellant's use of up to 3 absorbent pads per day, and he prescribed a trial of Toviaz (festoterodine) that was not helpful for improved continence."  The Joint Motion also refers to language in the January 2012 VA examination report describing "that during this time period from approximately 2009 or 2010, Appellant began to experience unexpected post-voiding intermittent incontinence so that on occasion, after emptying his bladder, he would leak enough urine to soak through his upper trousers....  The examiner stated that this leakage would occur once a day or less and appeared to be random."  The Joint Motion noted that the cited private treatment records from Dr. Rhodes appear to have been separated from the claims-file and not available for review when the Board adjudicated this matter in May 2014.  The Joint Motion noted that "[d]uring the course of this appeal, the VA Regional Office ("RO") in Denver, Colorado discovered a temporary file that included private treatment records from Dr. Rhodes and these records have been associated with the claims file."

As discussed above, the claims-file now contains all available records from Dr. Rhodes (attempts to obtain further reports from Dr. Rhodes being fruitless).  The Board must make its findings of the facts in this case from the available evidence.  The available records from Dr. Rhodes span from prior to and following the period for consideration in this appeal (April 2007 to May 2011).  Various symptoms are shown at different times during the years prior to the period on appeal.  In pertinent part, a March 2008 report shows, amongst a number of notations, that "5 mo[nths] ago stream [decrease] & leak restarted."  A May 2010 report in this set refers to the Veteran having "[r]are incontinence" at that time.  A June 2011 report in this set refers to the Veteran having "developed urg[ency] & freq[uency] noc x 3," and refers to the Veteran using "3 pads per day."  This record comes after the period for consideration in this appeal.  However, this is the only record in the set associated with Dr. Rhodes that refers to the use of "3 pads per day" (along with the proximate-in-time July 2011 letter by Dr. Rhodes) and thus it appears that this record may be what was referred to by the January 2012 VA examiner's discussion of use of up to 3 absorbent pads per day being noted in Dr. Rhodes' records.  The Board has been unable to find any clear reference to the specific prescription of "Toviaz (festoterodine)" in the available records from Dr. Rhodes.

Although attempts to obtain any further records from Dr. Rhodes were unsuccessful, the Board notes that the private medical records from Dr. Rhodes that are in the record appear to be essentially complete.  The January 2012 VA examiner noted that the Veteran saw "Dr. Rhodes on a 6-12 monthly basis," suggesting one to two Dr. Rhodes consultations per year during the pertinent period.  The available records from Dr. Rhodes include entries dated in January 2007, February 2007, October 2007, March 2008, December 2008, February 2009, March 2009, May 2010, October 2010, and June 2011.

The account of the Veteran's history presented in the January 2012 VA examination report appears to be informed to some extent by the examiner's interview of the Veteran along with review of the medical records.  The discussed history suggests that the Veteran experienced leakage that may have warranted the use of absorbent pads at some point prior to May 3, 2011; however, the description does not identify a precise time of onset of such symptomatology, nor the onset of the actual use of absorbent pads.  "[A]pproximately 2-3 years ago" is insufficiently specific for a clear determination on the period of the symptomatology.

There is no indication in any of the pertinent medical records of an identifiable time during which such symptoms were manifested prior to May 3, 2011.  The Veteran's recollection of "intermittent" post-voiding incontinent leakage "on occasion" that "might occur once a day or less, and seemed random" in sometimes soaking though his upper trousers at some point prior to May 3, 2011 is plausible and credible, consistent with the nature of the disability at issue.  However, the challenge in this case is determining an appropriate effective date for a rating corresponding to those symptoms.
The available evidence corroborates the Veteran's assertion that he experienced some degree of urinary leakage on occasion during the period on appeal prior to May 3, 2011, but the available evidence does not present any contemporaneous indication that the symptoms required the wearing of absorbent materials during that time.  In his February 2008 notice of disagreement, the Veteran denied the use of absorbent pads, and the available private treatment records following February 2008 contain no suggestion of the use of absorbent pads prior to May 3, 2011.  The available private treatment reports associated with the treatment and evaluation of the Veteran's residuals of his prostate cancer surgery include reports from March 2008 (referencing the "leak" described by the Veteran in the February 2008 notice of disagreement, with no indication of use of absorbent pads as the Veteran denied such use in February 2008), December 2008, February 2009, May 2010 (showing "[r]are incontinence"), and October 2010; none of these reports indicate that the Veteran required the use of absorbent pads during this period.

Nevertheless, the Joint Motion endorsed by the Court has emphasized the need for careful consideration of the January 2012 VA examination report's indication that the Veteran recalled leakage-incontinence dating back "approximately 2-3 years" prior to January 2012, and the suggestion that the January 2012 VA examiner may have reviewed treatment records from Dr. Rhodes describing incontinence and use of absorbent pads that are no longer available for review in the claims-file.  The Board has found that the Veteran's description of leakage-incontinence for some period of time prior to May 2011 competent and credible.  The challenge in this case is identifying the timing of the onset of pertinent symptomatology in the absence of any evidence that specifies such onset.

"[A]pproximately 2-3 years" prior to the January 2012 VA examination indicates onset of the pertinent incontinence-leakage in approximately early 2009 or 2010.  Prior to this period, the Veteran had described the onset of leakage problems beginning in October 2007 (noted in a March 2008 Dr. Rhodes report), but the Veteran's February 2008 correspondence specifically denied the need for absorbent pads.  Thus, the criteria for a rating in excess of 10 percent for leakage-incontinence were not met at that point.  Looking at the evidence from subsequent dates, the first indication of a pertinent change in the incontinence-leakage symptoms is the May 2010 report that describes  "[r]are incontinence" at that time; this does not indicate incontinence-leakage requiring the use of absorbent materials, and the criteria for a rating in excess of 10 percent were not met at that time also.

Following the May 2010 report, the next clear indicator of a progression of incontinence-leakage symptoms is in the testimony at the May 2011 Board hearing describing the symptoms for which a 40 percent rating has been assigned.  The information in the January 2012 VA examination report, as discussed in the Joint Motion, suggests that some combination of the Veteran's statements to the VA examiner and the private medical records reviewed by the VA examiner indicated pertinent symptomatology having onset prior to the May 2011 Board hearing testimony.  The available evidence, discussed above, indicates that such onset had not occurred by the time of the May 2010 report that the Veteran's leakage experiences were "rare."  Furthermore, the Board finds that it is reasonable to expect a progression of the incontinence-leakage from "rare" to frequent and severe enough to require the use of absorbent pads would have been noted in the October 2010 report by Dr. Rhodes (who was monitoring this type of symptomatology and actually noted its presence in June and July 2011), had such an increase in symptomatology severity occurred by that time.  The silence of the October 4 2010 report from Dr. Rhodes with respect to such symptomatology strongly suggests it had not manifested by that date.

Resolving all reasonable doubt in the Veteran's favor, and fully considering the January 2012 VA examiner's description of the Veteran's symptom history discussed in the Joint Motion, the Board finds it is appropriate to consider the need for the use of absorbent pads to have had onset on the earliest date following the last contrary indication of record.  Specifically, Dr. Rhodes' records describe the Veteran's incontinence-leakage as "rare" in May 2010, with no indication of a pertinent change in the report of October 4, 2010.  Although the evidence is not clear in supporting the appeal on this point, resolution of all reasonable doubt in the Veteran's favor allows a finding that October 5, 2010 (but no earlier) was the beginning of the period during which the Veteran's symptoms of incontinence-leakage involved soaking through his pants such that the use of absorbent pads was required.  This is reasonably consistent with the approximate range of onset suggested in the January 2012 VA examination report as discussed in the Joint Motion.

The Board must also make a determination as to whether the symptoms during the pertinent period manifested merely in the need for use of an absorbent pad as contemplated by the criteria for a 20 percent rating, or rather manifested in the need for 2 to 4 changes of the absorbent material per day as contemplated by the 40 percent rating criteria.  The Veteran testified during the May 2011 Board hearing that he needed to change the absorbent pads 3 to 4 times per day.  The symptomatology competently and credibly reported during the Board hearing is reasonably understood to have existed prior to the date of the hearing, but the date of onset is not specifically identifiable from the available evidence of record.  The latest evidence of record indicating that this level of symptom severity had not manifested is the October 4, 2010 medical treatment report from Dr. Rhodes, as discussed above.  Resolving reasonable doubt in the Veteran's favor, the Board finds that October 5, 2010 (the first day following the most recent contrary indication during period for consideration) is the earliest possible appropriate effective date for a rating based on the need to change absorbent pads 3 to 4 times per day.

The Board notes that no contention or evidence in this case suggests that the Veteran experienced symptoms requiring more than 4 changes of absorbent materials per day during the period under consideration.  Accordingly, the criteria for a higher rating based upon the need to change absorbent materials more than 4 times per day are not met.

In sum, the available evidence permits the Board to resolve reasonable doubt in the Veteran's favor to assign a 40 percent rating (based upon the need to use absorbent pads and to change them 2 to 4 times per day) from the effective date of October 5, 2010 (earlier than the previously assigned effective date of May 3, 2011 for the 40 percent rating).  The available evidence does not support finding that the Veteran required the use of absorbent pads for incontinence-leakage symptoms at any identifiable time prior to October 5, 2010.

Remaining Analysis

The Board notes that the Veteran's prostatectomy left residual scarring, but such is not show to have been painful or unstable during the period for consideration on appeal.  On November 2007 VA examination the scar was flat, well-healed, non-tender, non-adhering and barely visible, or to produce additional separate impairment of function, and therefore does not warrant a separate compensable rating.

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).  In determining whether referral for extraschedular consideration is indicated, the Board must compare the symptoms and impairment of the disability with those in the schedular criteria.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the symptoms (and associated impairment) of the Veteran's postoperative prostate cancer are entirely (and specifically) encompassed by the regular schedular criteria; consequently, those criteria are not inadequate.  Therefore, referral for extraschedular consideration is not warranted.  

There is no evidence (or allegation) that the Veteran's postoperative residuals of prostate cancer rendered him unemployable; by his own account, he worked with the United States Postal Service until he retired, based on longevity, in 2003.  Since then he has lived and worked on a 5-acre farm (and has done part-time volunteer work for a supply store).  The matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).




ORDER

A rating in excess of 10 percent for postoperative residuals of prostate cancer prior to October 5, 2010 is denied.

A 40 percent, but no higher, rating for postoperative prostate cancer is granted from (the earlier effective date of) October 5, 2010, subject to the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


